     Case 2:20-cv-02525-KJM-DMC Document 7 Filed 01/22/21 Page 1 of 2

                                                                                       FILED
                              UNITED STATES JUDICIAL PANEL                            01/22/2021
                                           on
                               MULTIDISTRICT LITIGATION                          U.S. DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF INDIANA
                                                                                 Roger A.G. Sharpe, Clerk


IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570

                                                                                          FILED
                                  (SEE ATTACHED SCHEDULE)                                 Jan 22, 2021
                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF CALIFORNIA




                       CONDITIONAL TRANSFER ORDER (CTO −122)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 313 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



   Jan 22, 2021                                        FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
   Case 2:20-cv-02525-KJM-DMC Document 7 Filed 01/22/21 Page 2 of 2




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                          MDL No. 2570



                 SCHEDULE CTO−122 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.     CASE CAPTION


CALIFORNIA EASTERN

  CAE       2      20−02525      Harrington v. Cook Incorporated et al 1:21-cv-6328-RLY-TAB

FLORIDA MIDDLE

  FLM       8      20−02921      Agee v. Cook Incorporated et al     1:21-cv-6329-RLY-TAB

GEORGIA NORTHERN

  GAN       3      21−00002      Howard v. Cook Incorporated et al   1:21-cv-6330-RLY-TAB

MASSACHUSETTS

  MA        1      20−12086      Mahmoud v. Cook Incorporated et al 1:21-cv-6331-RLY-TAB

MISSOURI WESTERN

 MOW        4      21−00014      Newcomer v. Cook Incorporated et al 1:21-cv-6332-RLY-TAB

OKLAHOMA WESTERN

 OKW        5      20−01286      Funkhouser v. Cook Incorporated et al 1:21-cv-6333-RLY-TAB
